



Exhibit 10.3




AMENDMENT NO. 4 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
"Amendment") is effective as of May 3, 2016 (the "Effective Date"), by and
between FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (the
"Company"), and BRENT B. BICKETT (the “Employee”) and amends that certain
Amended and Restated Employment Agreement dated as of July 2, 2008, Amendment to
Amended and Restated Employment Agreement dated as of February 4, 2010,
Amendment No. 2 to Amended and Restated Employment Agreement dated as of January
2, 2012, and Amendment No. 3 to Amended and Restated Employment Agreement dated
as of July 1, 2012 (the “Agreement”). In consideration of the mutual covenants
and agreements set forth herein, the parties agree as follows:
1.Section 9(c) of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof: “Termination due to Death or Disability. If the
Employee’s employment is terminated due to death or Disability, the Company
shall pay the Employee (or to the Employee’s estate or personal representative
in the case of death), within thirty (30) business days after the Date of
Termination: (i) any Accrued Obligations; plus (ii) a prorated Annual Bonus
based upon the target Annual Bonus Opportunity in the year in which the Date of
Termination occurs or the prior year if no target Annual Bonus Opportunity has
yet been determined multiplied by the percentage of the calendar year completed
before the Date of Termination. Additionally, subject to Section 9(e) hereof,
all stock option, restricted stock, profits interest and other equity-based
incentive awards granted by the Company and Black Knight Financial Services,
Inc. that were outstanding but not vested as of the Date of Termination shall
become immediately vested and/or payable.”


IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above.
 
FIDELITY NATIONAL FINANCIAL, INC.


By: __________________________
Its: Executive Vice President - Corporate Strategy
 
BRENT B. BICKETT
______________________________






